DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The office indicates that there is a potential double patenting in view of the parent applications 16357498 (US Patent # 10729020) and 16/904641 (US Patent #11375625). However, since the claims for present application are still being prosecuted, the office will hold the double patenting rejection until indication of allowance.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hochman US Pub 2017/0093106.
Regarding claim 1, Hochman discloses, 
A display apparatus, comprising: 
A fixing frame (fig 1b, paragraph 44, describes a support structure the display is fixed to);
A first display device (figures 1-2, plurality of display device seen in figure 2, figure 1 shows details of single display, thereby the first display being element 204(4) for purpose of citation) disposed on the fixing frame (paragraph 44, fastened by magnets 116), wherein the first display device comprises a first upper electronic connector (as seen in figure 1b, 2a-b,  the display device has connector on four sides, furthermore figure 2a-b, shows at least the connector at the top where element 215(5) is indicated) and where element 132 and the connector biscuit 124(1), 124(2) is disposed in the recess 120)); and
A second display device (plurality of display device seen in figure 2, figure 1 shows details of single display, thereby the second display being element 204(1) for purpose of citation)) disposed on the fixing frame (paragraph 44), wherein the second display device comprises a first lower electrical connector (figure 2b, element 212(11) where first lower electrical connector element 132 is disposed in the recess 120) and a first lower receiving part (Figure 1-2, lower receiving part being the recess 120), 
Wherein when the first upper electrical connector of the first display device is electrically connected to the first lower electrical connector of the second display device (as seen in figure 2a-b), the first upper electrical connector is disposed in the first lower receiving part (figures 2a-b, the electrical connector of the first display connected disposed in the recess/receiving part of the second display and connected to the lower electrical connector, see region indicated by 208(4), 212(11)).
Regarding claim 2, Hochman discloses, 
Wherein the first upper electrical connector is disposed on a top portion of the first display device (as seen in figure 2b, the first upper electrical connector as described in claim 1, is at the top portion since region of 215(5) is the top portion of the display 2040(4)). 
Regarding claim 3, Hochman discloses,
Wherein the first lower electrical connector is disposed on a bottom portion of the second display device (as seen in figure 2a-b, the lower electrical connector is disposed on a bottom portion of the second display device 204(1)). 
Regarding claim 4, Hochman discloses,
Wherein the first lower receiving part is disposed on the bottom portion (figure 2a-b, the receiving part is provided on the bottom portion of the second display since that is where the recess is provided, as illustrated in figure 1 and explained in claim 1). 
Regarding claim 5, Hochman discloses,
Wherein the second display device comprises a second upper electrical connector (Fig 2b, the second display device 204(1) comprises a second upper electrical connector (region indicated by 212(9) and (208(5), which is at a top portion of the second display) disposed on a top portion of the second display device. 
Regarding claim 6, Hochman discloses,
Further comprising a third display device (as seen in figure 4, and described in in claim 1, plurality of screens are arranged on the fixing frame and thus at least the third display device is the display that is above the second display device thus this one would be a duplicate of the display device as illustrated in figure 2b, therefor for purpose of citation, the office will relay on the configuration of 3x3 grid of display as illustrated in figure 4 but the specific detail of connectors and recess is shown in figures 1-2) disposed on the fixing frame, wherein the third display device comprise a second lower electrical connector (figure 2b the lower electrical connector (132 fig 1, region of 212(11) of figure 2b) similar to the lower electrical connector of the second display device) and the second lower electrical connector is electrically connected to the second upper electrical connector of the second display (such that as seen in figure 4 and figure 2, the second lower electrical connector is electrically connected to the second upper electrical connector of the second display at the region of element 208(5) in figure 2). 
Regarding claim 7, Hochman discloses,
The third display device comprises a second receiving part disposed on a bottom portion of the third display device and the second lower electrical disposed in the second receiving part (as described in claim 1, of how the connector is disposed in the receiving part/recess part, similarly the array of display device are connected similarly thus the second receiving part is similar to the recess (212(11) provided in the third display device).
Regarding claim 8, Hochman discloses,
Wherein the first upper electrical connector is movable between a storage position (Figures 1-3, under broadest reasonable interpretation and plain meaning (define storage in google – the action or method of storing something for future), thus when the electrical connector is removed from the first display device and put to the side, this is consider the storage position, and since the biscuits are configured to be removed and put away this meets the limitation) and a connection position (figure 2 shows the connection position when the upper electrical connector is connecting the two display device). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Khongbantabam et al. US Patent 9151060, figure 1-6, specifically figure 6, shows the projection 5 comprise electrical connector 19, 20, which can be extended out or stored as the specification describes of the present application. 
Browning et al. US Pub 2015/0277491 – Figures 3-4 shows the electrical connector being retracted within the housing, thus this can be used as teaching reference for electrical connector configured to be stored within the display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841